Citation Nr: 0948267	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-31 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, her mother, and her sister


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

In September 2009, the Veteran presented testimony at a 
hearing conducted at the RO and conducted by the undersigned 
Veterans Law Judge.  A transcript of this hearing is in the 
Veteran's claims folder.

In June 2006 the Veteran raised a claim for entitlement to 
service connection for an anxiety disorder.  See VA 21-4138.  
While review of the claims file shows that the RO has begun 
its development of this claim, this claim is nevertheless 
referred mto the RO for all action as appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the appellant with notice of 
the information or evidence needed to substantiate her claim, 
including that which she was to provide and that which VA 
would provide, in a January 2005 letter mailed to the 
appellant before the rating decision on appeal pertaining to 
entitlement to service connection for PTSD.  This notice 
letter was also accompanied by a personal assault 
questionnaire.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met in this case.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.


The Board parenthetically observes that in the event VA had 
failed to follow that sequence as it pertains to the instant 
claim, any defect with respect to the timing of the VCAA 
notice requirement must be viewed as being harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Liddell, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Concerning the content of the notice, the appellant has not 
alleged that VA failed to notify her about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the above-cited notice letter in 
which the RO informed the appellant that, to establish 
service connection for a disability, the evidence must show 
three things:  (1) an injury in military service or a disease 
that began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  With regard to the first thing that must be shown, 
the RO stated that VA would obtain the appellant's service 
treatment records and other military records if needed.  
Concerning the second thing that must be shown, the RO 
informed the appellant that a current disability may be shown 
by medical evidence or other evidence showing persistent or 
recurrent symptoms of disability, and the RO stated that it 
would get any records that the appellant told VA about in 
this regard.  Finally, the RO told the appellant that the 
third thing is usually shown by medical records or opinions 
and that the appellant could submit this medical evidence 
himself of VA would request it if the appellant told VA about 
it.  

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, also has been met 
in this case.  This notice was provided the appellant as part 
of the January 2005 letter.  

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant in the VCAA letter referenced 
above that VA would obtain her service treatment records and 
other military records if needed; that VA would assist her in 
getting any records, including medical records, employment 
records, or records from other Federal agencies, which the 
appellant told VA about; and that it would provide her with a 
medical examination or get a medical opinion if VA decided 
that it was necessary to make a decision on her claim.  The 
RO also supplied the appellant with a VA Form 21-4142 
(Authorization and Consent to Release Information) form that 
would authorize the RO to assist her in obtaining any cited 
private medical records.  

The Board notes that, in Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  While the January 2005 letter discussed above 
did so inform the appellant, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In the present appeal, the appellant was provided this 
requisite notice in March 2006.

Finally, the duty to assist the appellant also has been 
satisfied in this case.  Available service treatment records, 
private medical records, and VA evaluation/examination 
reports are in the claims file and were reviewed by both the 
RO and the Board in connection with the appellant's claim.  
The appellant has not informed VA of any existing records 
which may be helpful in the adjudication of her claim.  VA is 
not on notice of any evidence needed to decide the claim 
which has not been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case. 

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).


In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board has reviewed all the evidence in the appellant's 
claims file, which includes her written contentions and 
testimony, service treatment records, and VA and private 
medical records (to include examination reports).  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on her 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the Veteran is not shown to 
have engaged in combat with the enemy.  She has not alleged 
otherwise.  


Review of the Veteran's service treatment records show that 
she was treated in September 1977 for complaints of a nervous 
condition.  She cited the recent death of her father in April 
1977.  She was admitted for one week; a diagnosis of anxiety 
neurosis was supplied.  

While the Veteran has claimed that she has PTSD as a result 
of her being drugged (in a drink) and also being the victim 
of personnel assault by a named service member (see June 2006 
VA Form 21-4138) during her military service, efforts to 
verify this alleged stressor have not been successful.  The 
Board does note that the Veteran's former husband, as part of 
a September 2009 letter, essentially substantiated the 
Veteran's contentions as to the circumstances surrounding her 
being drugged and assaulted while in the military.  In this 
instance, however, even assuming, but not conceding, that the 
stressor alleged by the Veteran did in fact occur, as PTSD 
has not been diagnosed, the claim must be denied.  

As noted, in order to establish service connection, the 
Veteran must have a diagnosis of PTSD.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1131; see Degmetich 
v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran has the disability for 
which benefits are being claimed.  The Board notes that the 
competent evidence of record does not reflect a diagnosis of 
PTSD.  In this regard, a VA PTSD screen test in January 2006 
was negative.  

Further, the Veteran is shown to have been afforded a VA PTSD 
examination in April 2006.  The examining physician is shown 
to have comprehensively reviewed the Veteran's claims folder.  
The examiner noted the September 1977 diagnosis of anxiety 
neurosis, and added that no history of outpatient treatment 
was on file.  The examiner also observed that the Veteran 
claimed to have PTSD as a result of being drugged by someone 
in the service, and following her hospitalization, being 
sexually assaulted by the person who allegedly drugged her.  
Following the taking of the Veteran's medical history, and 
after examining the Veteran, the VA physician opined that the 
Veteran did not meet the DSM-IV (Diagnostic and Statistical 
Manual for Mental Disorders) stressor criterion.  The 
examiner added that the Veteran did not describe current 
symptoms of PTSD.  Following the examination of the Veteran 
the examiner did not provide a diagnosis of any psychiatric 
disorder.  

Further, review of the Veteran's claims folder fails to 
include a diagnosis conforming to the DSM-IV which as been 
included as part of any of the medical evidence.  38 C.F.R. 
§ 4.125.  

In sum, as the Veteran does not have a current diagnosis of 
PTSD, the claim cannot be granted.  Service connection 
requires evidence that establishes that the Veteran currently 
has the claimed disability.  See Degmetich, 104 F. 3d at 
1332.  Although the Veteran might sincerely believe that she 
suffers from PTSD and it is related to her service, while she 
is a registered nurse, she is not a fully credentialed 
medical professional with an expertise in PTSD competent to 
render an opinion on matters of medical etiology or 
diagnosis, and absent a professional medical opinion linking 
a current disorder to verified stressors, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


